Broyles, J.
1. Under numerous rulings of this court and of the Supreme Court, a conviction of having violated a municipal ordinance prohibiting the keeping of intoxicating liquors for the purpose of sale is authorized by proof of a sale of such liquor by the accused.
2. Under the facts as stated in the petition for certiorari, the mayor of the City of Jackson was not disqualified from presiding over the trial.
3. The judge of the superior court did not err in refusing to sanction the certiorari. Judgment affirmed.